Title: To George Washington from Edmund Randolph, 24 November 1786
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond Novr 24. 1786

I am sensibly affected by your friendly congratulations. You will readily, I hope, believe, that I class them among the auspicious events of my life.
But in truth more difficulties are in prospect, than prudence ought to have prompted me to encounter. The nerves of government seem unstrung, both in energy and money, and the fashion of the day is to calumniate the best services, if unsuccessful. What then am I to expect? Not much of approbation, I fear; I must be content to ward off censure. However I shall expose myself to these risques without shrinking, and make the motives atone for the miscarriages in the execution.
I am also to thank you for the travels of general Chastellux. Except in his observations on the natural bridge, he perhaps has lost by this composition the rank, which he deservedly acquired by his essay on public felicity. I will return them by Dr Stewart.
Upon leaving Mount Vernon, we were alarmed at the intelligence from almost every watercourse. Our real wish was to go back; but the terror of meeting the general court unprepared put every other consideration to flight.
The part, which I purposed to take in your affair with the Hites, would have been perfectly consistent with my duty to them. But my new arrangement has rendered it unnecessary to enter now into the detail, as my lips are closed as to a profession, which from the earliest moment of my life I abominated, and from which I was determined to escape, as soon as I was possessed of a competence.
On friday, the 1 st of decr, I shall become a member of the executive. During my existence as such, I shall trouble you with many communications. I am Dear sir with the most sincere affection your Obliged humble serv:

Edm: Randolph

